UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1108


JUDY KAY MISKELL,

                Plaintiff - Appellant,

          v.

HARRY L. CHASE; WILLIAM L. HAUGH, JR.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:15-cv-00019-CCB)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judy Kay Miskell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Judy     Kay   Miskell   appeals   the    district   court’s   order

returning correspondence that Miskell attempted to file in her

closed 42 U.S.C. § 1983 (2012) action.            We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.         Miskell v. Chase, No.

1:15−cv−00019-CCB (D. Md. Jan. 12, 2016).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                    2